Title: To James Madison from David Montagu Erskine, 8 March 1807
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington, March 8th: 1807.

I have the Honor to acknowledge the receipt of your Letter of the 6th: Instant, relative to Christian Ast, who is supposed to be detained on board His Majesty’s Ship L’Observateur, on the Halifax Station.
I will immediately forward to the Admiral on that Station, the Documents concerning him and I have no Doubt that prompt and due Attention will be paid to his Case.  With the highest Respect and Consideration, I have the Honor to be Sir, Your most obedient humble Servant

D. M. Erskine

